Case 1:18-cv-23369-FAM Document 21-1 Entered on FLSD Docket 12/14/2018 Page 1 of 7




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                      CASE NO.: 18-cv-23369-FAM

    SECURITIES AND EXCHANGE COMMISSION,                                            )
                                                                                   )
                                           Plaintiff,                              )
                                                                                   )
    v.                                                                             )
                                                                                   )
    BARRY M. KORNFELD, et al.,                                                     )
                                                                                   )
                                           Defendants.                             )
                                                                                   )
                                                                                   )


                         CONSENT OF DEFENDANT BARRY M. KORNFELD

           1.      Defendant Barry M. Kornfeld ("Defendant" or "Kornfeld") acknowledges having

    been served with the complaint in this action, enters a general appearance, and admits the Court's

    jurisdiction over Defendant and over the subject matter of this action.

           2.      Without admitting or denying the allegations of the complaint (except as provided

    herein in paragraph 12 and except as to personal and subject matter jurisdiction, which Defendant

    admits), Defendant hereby consents to the entry of the final Judgment in the form attached hereto

   (the "Final Judgment") and incorporated by reference herein, which, among other things:

                   (a)     permanently restrains and enjoins Defendant from violations of Section 5

                           of the Securities Act of 1933 ("Securities Act") (15 U.S.C. §77e], Section

                           15(a)(l) of the Securities Exchange Act of 1934 ("Exchange Act") [15

                          U.S.C. § 78o(a)(l)], and Section 15(b)(6)(B)(i) of the Exchange Act [15

                          U.S.C. §78o(b)(6)(B)(i)].

                  (b)     prohibits Defendant from, directly or indirectly, including through any entity

                          he owns or controls (1) participating in the issuance, offer, purchase or sale of

                                                Page 1 of7
Case 1:18-cv-23369-FAM Document 21-1 Entered on FLSD Docket 12/14/2018 Page 2 of 7




                          any securities except for transactions involving his own personal brokerage

                          account, and (2) participating in the management, administration, supervision

                          of, or otherwise exercising any control over, any commercial enterprise or

                          project that issues, purchases or sells securities.

                  (c)     orders Defendant, pursuant to Section 2l(e) of the Exchange Act [15 U.S.C.

                          § 78u(e)], to comply with the provisions of the Commission's Order,

                          permanently barring Defendant from association with any broker, dealer, or

                          investment adviser. See In the Matter ofBarry M Kornfeld, Exchange Act

                          Rel. No. 62466 (July 7, 2010).

                  (d)     orders Defendant to pay disgorgement in the amount of $3,693,359, plus

                          prejudgment interest thereon in the amount of $690,497.48 jointly and

                          severally with Ferne Kornfeld and FEK Enterprises, Inc., d/b/a First

                          Financial Tax Group ("First Financial"); and

                  (e)     orders Defendant to pay a civil penalty in the amount of $500,000 pursuant

                          to Section 20(d) of the Securities Act [15 U.S.C. § 77t(d)] and Section

                          21(d)(3) of the Exchange Act [15 U.S.C. § 78u(d)(3)].

          3.      Defendant acknowledges that the civil penalty paid pursuant to the Final Judgment

   may be distributed pursuant to the Fair Fund provisions of Section 308(a) of the Sarbanes-Oxley

   Act of 2002. Regardless of whether any such Fair Fund distribution is made, the civil penalty shall

   be treated as a penalty paid to the government for all purposes, including all tax purposes. To

   preserve the deterrent effect of the civil penalty, Defendant agrees that he shall not, after offset or

   reduction of any award of compensatory damages in any Related Investor Action based on

   Defendant's payment of disgorgement in this action, argue that he is entitled to, nor shall he further

   benefit by, offset or reduction of such compensatory damages award by the amount of any part of

                                                  Page 2 of7
Case 1:18-cv-23369-FAM Document 21-1 Entered on FLSD Docket 12/14/2018 Page 3 of 7



  Defendant's payment of a civil penalty in this action ("Penalty Offset"). If the court in any Related

  Investor Action grants such a Penalty Offset, Defendant agrees that he shall, within 30 days after

  entry of a final order granting the Penalty Offset, notify the Commission's counsel in this action

  and pay the amount of the Penalty Offset to the United States Treasury or to a Fair Fund, as the

  Commission directs. Such a payment shall not be deemed an additional civil penalty and shall not

  be deemed to change the amount of the civil penalty imposed in this action. For purposes of this

  paragraph, a "Related Investor Action" means a private damages action brought against Defendant

  by or on behalf of one or more investors based on substantially the same facts as alleged in the

  Complaint in this action.

         4.      Defendant agrees that he shall not seek or accept, directly or indirectly,

  reimbursement or indemnification from any source, including but not limited to payment made

  pursuant to any insurance policy, with regard to any civil penalty amounts that Defendant pays

  pursuant to the Final Judgment, regardless of whether such penalty amounts or any part thereof

  are added to a distribution fund or otherwise used for the benefit of investors. Defendant further

  agrees that he shall not claim, assert, or apply for a tax deduction or tax credit with regard to any

  federal, state, or local tax for any penalty amounts that Defendant pays pursuant to the Final

  Judgment, regardless of whether such penalty amounts or any part thereof are added to a

  distribution fund or otherwise used for the benefit of investors.

          5.     Defendant waives the entry of findings of fact and conclusions of law pursuant to

  Rule 52 of the Federal Rules of Civil Procedure.

          6.      Defendant waives the right, if any, to a jury trial and to appeal from the entry of the

  Final Judgment.

          7.      Defendant enters into this Consent voluntarily and represents that no threats, offers,



                                                Page 3 of7
Case 1:18-cv-23369-FAM Document 21-1 Entered on FLSD Docket 12/14/2018 Page 4 of 7



  promises, or inducements of any kind have been made by the Commission or any member, officer,

  employee, agent, or representative of the Commission to induce Defendant to enter into this

  Consent.

          8.       Defendant agrees that this Consent shall be incorporated into the Final Judgment

  with the same force and effect as if fully set forth therein.

         9.        Defendant will not oppose the enforcement of the Final Judgment on the ground, if

  any exists, that it fails to comply with Rule 65(d) of the Federal Rules of Civil Procedure, and

  hereby waives any objection based thereon.

          10.      Defendant waives service of the Final Judgment and agrees that entry of the Final

  Judgment by the Court and filing with the Clerk of the Court will constitute notice to Defendant

  of its terms and conditions. Defendant further agrees to provide counsel for the Commission,

  within thirty days after the Final Judgment is filed with the Clerk of the Court, with an affidavit or

  declaration stating that Defendant has received and read a copy of the Final Judgment.

          11.      Consistent with 17 C.F.R. 202.S(f), this Consent resolves only the claims asserted

  against Defendant in this civil proceeding.         Defendant acknowledges that no promise or

  representation has been made by the Commission or any member, officer, employee, agent, or

  representative of the Commission with regard to any criminal liability that may have arisen or may

  arise from the facts underlying this action or immunity from any such criminal liability. Defendant

  waives any claim of Double Jeopardy based upon the settlement of this proceeding, including the

  imposition of any remedy or civil penalty herein. Defendant further acknowledges that the Court's

  entry of a permanent injunction may have collateral consequences under federal or state law and

  the rules and regulations of self-regulatory organizations, licensing boards, and other regulatory

  organizations.     Such collateral consequences include, but are not limited to, a statutory



                                                Page 4 of7
Case 1:18-cv-23369-FAM Document 21-1 Entered on FLSD Docket 12/14/2018 Page 5 of 7




   disqualification with respect to membership or participation in, or association with a member of,

   a self-regulatory organization. This statutory disqualification has consequences that are separate

   from any sanction imposed in an administrative proceeding. In addition, in any disciplinary

   proceeding before the Commission based on the entry of the injunction in this action, Defendant

   understands that he shall not be permitted to contest the factual allegations of the complaint in this

   action.

             12.   Defendant understands and agrees to comply with the terms of 17 C.F.R.

   § 202.S(e), which provides in part that it is the Commission's policy "not to permit a defendant or

   respondent to consent to a judgment or order that imposes a sanction while denying the allegations

   in the complaint or order for proceedings," and "a refusal to admit the allegations is equivalent to

   a denial, unless the defendant or respondent states that he neither admits nor denies the

   allegations." As part of Defendant' s agreement to comply with the terms of Section 202.S(e),

   Defendant: (i) will not take any action or make or permit to be made any public statement denying,

   directly or indirectly, any allegation in the complaint or creating the impression that the complaint

   is without factual basis; (ii) will not make or permit to be made any public statement to the effect

   that Defendant does not admit the allegations of the complaint, or that this Consent contains no

   admission of the allegations, without al so stating that Defendant does not deny the allegations; (iii)

   upon the filing of this Consent, Defendant hereby withdraws any papers filed in this action to the

   extent that they deny any allegation in the complaint; and (iv) stipulates solely for purposes of

   exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C. §523, that the

   allegations in the complaint are true, and further, that any debt for disgorgement, prejudgment

   interest, civil penalty or other amounts due by Defendant under the Final Judgment or any other

   judgment, order, consent order, decree or settlement agreement entered in connection with this



                                                 Page 5 of7
Case 1:18-cv-23369-FAM Document 21-1 Entered on FLSD Docket 12/14/2018 Page 6 of 7




   proceeding, is a debt for the violation by of the federal securities laws or any regulation or order

   issued under such laws, as set forth in Section 523(a)(19) of the Bankruptcy Code, 11 U.S.C.

   §523(a)(l9). If Defendant breaches this agreement, the Commission may petition the Court to

   vacate the Final Judgment and restore this action to its active docket. Nothing in this paragraph

   affects Defendant's: (i) testimonial obligations; or (ii) right to take legal or factual positions in

   litigation or other legal proceedings in which the Commission is not a party.

          13.     Defendant hereby waives any rights under the Equal Access to Justice Act, the

   Small Business Regulatory Enforcement Fairness Act of 1996, or any other provision of law to

   seek from the United States, or any agency, or any official of the United States acting in his or her

   official capacity, directly or indirectly, reimbursement of attorney's fees or other fees, expenses,

   or costs expended by Defendant to defend against this action. For these purposes, Defendant

   agrees that Defendant is not the prevailing party in this action since the parties have reached a

   good faith settlement.

          14.     Defendant agrees that the Commission may present the Final Judgment to the Court

   for signature and entry without further notice.




                                                Page 6 of7
Case 1:18-cv-23369-FAM Document 21-1 Entered on FLSD Docket 12/14/2018 Page 7 of 7



           15.    Defendant agrees that this Court shall retain jurisdiction over this matter for the

  purpose of enforcing the terms of the Final Judgment.



  Dated:




  STATE OF FLORIDA                         )
                                           )       ss:
  coUNTY oF       91\cv'\ Btacn            )


           On thisa)Ci) day of   Oc:t6rn r               , 2018, before me personally appeared Barry M.
  Kornfeld, who [check one] (__) is personally known to me, or                       00 produced a tlof 1(}Q,
  driver's license bearing his name and photograph as identification, and who executed this Consent,
  and acknowledged to me that he executed the same.




                                                            ,-i;fr:~~~---               NADINE FUHSE
                                                           r.(A\.1 uv cOMM1ss10N # oo 252845
                                                            \~-~~~; EXPIRES: September 23, 2022
                                                            ·•·~k¥.f.i':-•'   Bonded Thru Nota,y PulJfic: Undelwriters




  {Barry M. Kornfeld, Consent to Final Judgment}




                                                   Page 7 of7
